PER CURIAM.
Braulio Arizmendiz-Contreras appeals the sentence the district court1 imposed after he pleaded guilty to an immigration offense. His counsel has moved for leave to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), arguing that Arizmendiz-Contreras’s sentence is unreasonable, and acknowledging an appeal waiver in Arizmendiz-Contreras’s plea agreement.
After careful de novo review, we enforce the appeal waiver. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.2003) (en banc) (enforcement of appeal waivers); United States v. Scott, 627 F.3d 702, 704 (8th Cir.2010) (standard of review). Having independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we find no nonfrivolous issues outside the scope of the appeal waiver. Accordingly, the appeal is dismissed, and we grant counsel’s motion for. leave to withdraw.

. The Honorable Joseph F. Bataillon, United States District Judge for the District of Nebraska.